                                           Case 5:20-cv-02355-VKD Document 25 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DEBRA VOLLE,                                        Case No. 20-cv-02355-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     THE SPADAFORE FAMILY
                                         PARTNERSHIP, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           The Court having been informed that the parties have settled this dispute, all previously

                                  15   scheduled deadlines and appearances are VACATED.

                                  16           On or before March 12, 2021, the parties shall file a stipulated dismissal pursuant to Fed.

                                  17   R. Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a

                                  18   court order (i) by notice if the defendants have not filed an answer or motion for summary

                                  19   judgment, or (ii) by stipulation signed by all parties who have appeared. Because defendants have

                                  20   filed answers to the complaint, plaintiff must file a stipulated dismissal pursuant to Rule

                                  21   41(a)(1)(ii).

                                  22           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  23   2, 5th Floor, 280 South First Street, San Jose, California 95113 on March 23, 2021 at 10:00 a.m.

                                  24   and show cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                  25   Additionally, the parties shall file a statement in response to this Order to Show Cause no later

                                  26   than March 16, 2021 advising as to (1) the status of the activities of the parties in finalizing

                                  27   settlement; and (2) how much additional time, if any, is requested to finalize the settlement and

                                  28   file the dismissal. If a dismissal is filed as ordered, the Order to Show Cause hearing will be
                                          Case 5:20-cv-02355-VKD Document 25 Filed 01/12/21 Page 2 of 2




                                   1   automatically vacated and the parties need not file a statement in response to this Order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 12, 2021

                                   4

                                   5
                                                                                                    VIRGINIA K. DEMARCHI
                                   6                                                                United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
